Citation Nr: 1236756	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for tinnitus and hypertension.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's uncontested lay statements reflect that his tinnitus began during service and has continued since service.

3.  Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs), a VA examination report, private treatment records, and hearing testimony.  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for hypertension.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran's hypertension may be related to his military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure while working as a combat engineer during active service in the Republic of Vietnam.

The Veteran's STRs are negative for complaints of tinnitus.  The Veteran testified in his March 2012 Travel Board hearing that during service he participated in heavy construction projects and was frequently exposed to a lot of noise from heavy equipment, explosives, and firearms.  The Veteran's service separation record, DD Form 214, lists his military occupational specialty (MOS) as combat engineer.  Military records also indicate that it is highly probable that this MOS would have exposed him to significant noise.  In addition, in December 2007 the Veteran was granted service connection for hearing loss based on his exposure to acoustic trauma during active duty service.  Given the above, the Board finds that the Veteran was exposed to significant noise during service from machinery, firearms, and explosives.

The Veteran was afforded a VA audiology examination in November 2007.  The Veteran reported to the VA examiner that his hearing problems had come on slowly and that the onset of tinnitus was approximately 10 years ago.  He reported having moderate tinnitus around 4 times a day in both ears.  The Veteran also stated that during service he was exposed to gunfire and artillery and that after service he worked as a quality control inspector with some exposure to machinery noise.  The examiner diagnosed the Veteran with tinnitus, but concluded that it was less likely than not related to his military service due to the lengthy delay of its onset following his discharge from service.

However, in the Veteran's January 2008 notice of disagreement (NOD) and during the March 2012 hearing, the Veteran clarified that he had actually experienced tinnitus while he was still on active duty.  At the March 2012 hearing the Veteran explained that he had ringing in his ears during service, and that it became less severe after discharge, once he was no longer exposed to such extreme noise.  He further explained that after discharge tinnitus would "come and go," and that as he has gotten older, the symptoms have gradually become worse.

The Veteran has also submitted a March 2010 private audiology examination report in which it is noted that the Veteran experiences ringing, buzzing, or chirping in his ears.

The Board points out that in some circumstances, a layperson may opine on questions of diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Relevant to the current determination, tinnitus is such a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, a veteran's lay statements regarding tinnitus during and since service, if found to be credible, are competent and sufficient to establish the disorder during service.  See Jandreau, 492 F.3d at 1377.  In this case, the Veteran is competent to describe his perceived symptoms as he 
felt them at the time and in the years following service, and furthermore the Board finds his statements credible in light of the accompanying evidence of record.  The Veteran's statements regarding his military duties are consistent with information contained in his service records, and nothing in the record suggests that the Veteran's statements are not credible.  The absence of tinnitus complaints during and after service does not outweigh the Veteran's lay testimony that his tinnitus began during service and has continued to the present.

The Board acknowledges the opinion of the November 2007 VA examiner that the Veteran's tinnitus was less likely than not related to his military service due to the lengthy delay of its onset following his discharge from service.  However, that opinion was based primarily on a statement provided by the Veteran to the examiner, which the Veteran subsequently clarified to explain that he did, in fact, experience tinnitus in service.  

As discussed above, the Veteran has presented lay evidence that he has experienced tinnitus since his days of service in the Republic of Vietnam.  The Board has previously discussed the competency of these statements, and it finds no reason to doubt the credibility of such statements.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  The Veteran has a current diagnosis of tinnitus, and the Veteran's lay statements are sufficient to establish a continuity of symptomatology from the time of service until the present.  38 C.F.R. § 3.303(b).

Taking into consideration the totality of the evidence, with resolution of reasonable doubt in the Veteran's favor, the Board is persuaded that the criteria for an award of service connection for tinnitus have been satisfied.

Hypertension

The Veteran has hypertension that is treated with medication.  He contends that he is entitled to service connection for hypertension, to include as due to exposure to Agent Orange during his service in the Republic of Vietnam.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's hypertension is not warranted.

The Veteran's STRs are silent for any complaints or diagnoses of high blood pressure.  An October 1965 physical examination and the Veteran's September 1967 separation examination show the Veteran's blood pressure as within normal limits.  

The Veteran's private medical records show that in October 2006 and February 2007 he was examined and given a diagnosis of hypertensive cardiovascular disease (HCVD), but was found to be "doing fine" with normal blood pressure readings.  In February 2007 he underwent a cardiovascular stress test and had a normal blood pressure response.

The Veteran also submitted a February 2010 letter from a private physician which indicated that the Veteran had normal blood pressure until 2005, but was then placed on medication to help maintain a desirable blood pressure.  None of the private medical records include any indication that the Veteran's hypertension could be related to his service.

The Veteran indicated in his January 2008 NOD that hypertension first manifested during military service.  However, at his March 2012 hearing he clarified that he did not have hypertension until after he left the service.  The Veteran stated that only after seeing a doctor "later on" did he learn that he had hypertension.  He explained that while his current blood pressure readings were normal with medication, he had been informed that without the medication they would be "out of limits."  The Veteran also requested that his claim for hypertension be considered as due to Agent Orange exposure.

Regarding the Veteran's claim that his hypertension is related to Agent Orange exposure, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Hypertension is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of hypertension in humans.  See 38 C.F.R. § 3.309(e) (2011).

The Veteran has stated that he was not aware of having high blood pressure until long after his discharge from service.  However, to the extent that the Veteran 
has previously asserted that his hypertension may have began in service or within one year after separation from service, the Board finds that the Veteran is not competent to establish such a diagnosis.  Blood pressure is measured using a sphygmomanometer, and hypertension is detected from those readings.  As a result, hypertension is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without a sphygmomanometer and the resulting blood pressure readings.  See Jandreau, 492 F.3d at 1376-77.

With regard to service connection for hypertension on a direct basis, the Board reiterates that the Veteran's STRs are negative for any complaints, diagnoses, or treatment of hypertension.  In addition, hypertension was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his March 2012 hearing, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he was first diagnosed with hypertension much later.  According to the medical records submitted by the Veteran, he was first diagnosed with hypertension in 2005, 38 years after his separation from service.  As the current evidence does not suggest that a nexus exists between the Veteran's current disability and an in-service event, the Board finds that there is sufficient evidence to decide the claim and that VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 86.

In short, as there is no competent and credible evidence that hypertension was incurred in service or within a year of separation from service and as hypertension is not a condition listed under 38 C.F.R. § 3.309(e) for presumption consideration due to herbicide exposure, the preponderance of the evidence is against the claim for service connection for hypertension.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


